ATTORNEY GRIEVANCE COMMISSION                                                               *      IN THE
OF MARYLAND
                                                                                            *      COURT OF APPEALS

                                                                                            *      OF MARYLAND
v.
                                                                                            *      Misc. Docket AG No. 5

BRIAN ROBERT FELLNER                                                                        *      September Term, 2021

                                                                                   ORDER

                    Upon consideration of the Joint Petition of the Attorney Grievance Commission of

Maryland and the Respondent, Brian Robert Fellner, to suspend the Respondent from the

practice of law in Maryland for 30 days, stayed in favor of one year of probation with terms,

for violating Rule 19-308.4(c) of the Maryland Rules of Professional Conduct, it is this 25th

day of February, 2022


                    ORDERED, by the Court of Appeals of Maryland, that the Respondent, Brian Robert

Fellner, be suspended for 30 days from the practice of law in the State of Maryland; and it is

further


                    ORDERED, that, the suspension be, and hereby is, STAYED in favor of one year of

probation with the terms contained in the Probation Agreement; and it is further


                    ORDERED, that the Respondent, Brian Robert Fellner, shall pay $1,601.00 towards

the costs associated with this matter and consents to the entry of a judgment in that amount in

favor of the Petitioner if these costs are not paid within thirty days of the filing of the instant

joint petition.
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.           /s/ Joseph M. Getty
                      2022-02-25                                                               Chief Judge
                      12:01-05:00



Suzanne C. Johnson, Clerk